Citation Nr: 0908275	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  08-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to August 
1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2007 
rating decision of the VA Regional Office in Wichita, Kansas 
that denied service connection for bilateral hearing loss and 
tinnitus. 

This case was remanded by a decision of the Board dated in 
September 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hearing loss and tinnitus were first clinically indicated 
many years after discharge from active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.385 (2008). 

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he now has bilateral hearing loss 
and tinnitus that are the result of acoustic trauma in 
service for which service connection is warranted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decisions on the claim of entitlement to service 
connection for hearing loss by a letter dated in April 2007 
that fully addressed the required notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeals of entitlement to 
service connection for hearing loss and tinnitus.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The veteran was initially afforded a VA 
examination in August 2007.  The case was remanded for 
further development in September 2008, followed by another VA 
examination in November 2008.  In the Informal Hearing 
Presentation dated in February 2009, the appellant's 
representative requested re-examination by a medical 
specialist.  The Board finds, however, that the necessary 
development has been accomplished and is sufficient such that 
appellate review may proceed without prejudice to the 
appellant as to the issues of entitlement to service 
connection bilateral hearing loss and tinnitus. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As noted previously, the 
appellant has had the benefit of two VA examinations.  The 
Board points out that the Veteran himself has submitted no 
clinical evidence in support of his claim despite his 
assertions that he has had hearing impairment dating from 
service more than 50 years ago.  Therefore, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claims. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2008).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's DD form 214 reflects that he served in the Navy 
with a military occupational specialty consistent with 
aircraft engine mechanic in Helicopter Squadron One.  Among 
others, he received a Korean Service Medal with on Bronze 
Star

The Veteran's service treatment records show no reference to 
hearing loss or complaints.  Hearing was denoted as 15/15 by 
whispered voice test on examination in August 1954 for 
discharge from active duty, and no pertinent defects were 
recorded.  

The Veteran filed a claim for service connection for 
bilateral hearing loss and tinnitus in December 2006.

The appellant was afforded a VA audiology examination in 
August 2007.  The examiner noted that the claims folder was 
not reviewed.  The Veteran reported that he was an aircraft 
mechanic in the Navy and said that he was in combat in Korea.  
He said that he was exposed to noise on the flight deck of 
aircraft carriers from propellers, gun batteries aboard ship 
and when firing weapons.  The Veteran stated that he worked 
for Cessna Aircraft in the technical publications department 
following service.  He reported recreational activity that 
included trap shooting.  He related that he was unsure of the 
exact circumstances and date of onset of tinnitus.

Audiometry evaluation disclosed pure tone thresholds of 
40/60/75/85/80 and 35/65/75/90/80 at the 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  Speech recognition scores were 68 
percent in the right ear and 48 percent in the left ear.  
Diagnoses were rendered of mild to severe sensorineural 
hearing loss in the right ear, mild to profound sensorineural 
hearing loss in the left ear, and bilateral tinnitus.  The 
examiner was requested to provide an opinion as to the 
etiology of bilateral hearing loss and tinnitus.  Following 
evaluation, she commented that the only significant amount of 
noise the Veteran reported being around was in the Navy as an 
aircraft mechanic and while trap shooting.  She stated that 
"without records of any kind, I cannot resolve this issue 
without resort to mere speculation."  

Pursuant to the Board's September 2008 remand, the Veteran 
underwent another examination in November 2008 by the same VA 
audiologist.  She noted on this occasion that the claims 
folder and medical record were reviewed.  Background history 
and complaints were essentially reiterated from the prior 
examination.  The examiner did note, however, that the 
appellant had brought along an audiogram from the Institute 
of Logopedics dated in 1989, and an audiogram from the 
MidKansas ENT dated in 2004 [both of which were reportedly 
attached to her report but are not of record].  Following 
examination, the VA audiologist once again stated that "I 
cannot resolve this issue without resort to mere 
speculation."  The rationale for the opinion given was that 
"[t]here is no evidence of hearing loss/tinnitus in the 
veteran's claims file.  Veteran was only administered the 
whispered voice test while in service.  This test is not 
considered an accurate measure of hearing sensitivity."  The 
examiner added that the Veteran had brought two hearing tests 
documenting hearing loss in 1989 and 2004, but that "[t]hese 
were both well after this veteran was in service."  



Legal Analysis

Despite a military occupational specialty in which it may be 
conceded that the Veteran may have been exposed to high 
levels of noise, his service treatment records are not 
indicative of any complaints or references to hearing 
impairment, to include on discharge examination in 1954.  The 
August 1954 separation examination report shows 15/15 for 
both ears using the whispered voice test which was considered 
to be normal bilateral hearing.

The Board points out, however, that the absence of in-service 
evidence of hearing impairment is not necessarily fatal to a 
claim for service connection. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The United States Court of Appeals 
for Veterans Claims (Court) has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . .or whether it is more 
properly attributable to intercurrent causes." Hensley v. 
Brown, 5 Vet. App. 155, 159, 160 (1993).  Therefore, the 
critical element is whether the evidence demonstrates a 
causal connection between service and the veteran's current 
hearing loss and tinnitus.  The Board finds in this instance 
that it does not.

The evidence shows that the veteran currently has ratable 
hearing loss as defined by VA under 38 C.F.R. § 3.385 (2008).  
However, documentation of bilateral sensorineural hearing 
loss and/or tinnitus was not indicated until 1989, as 
reported on VA examination in November 2008, and no medically 
sound basis has been presented attributing such disabilities 
to service.  Moreover, following review of the record in 
November 2008, the VA audiologist essentially surmised that 
as there was no evidence of hearing loss/tinnitus in service 
of for many years thereafter, it would be speculation to 
attribute current hearing loss and tinnitus to service.  The 
Board does not dispute the veteran's account of loud noise 
exposure during service.  However, service connection may not 
be based on resort to speculation or remote possibility. See 
38 C.F.R. § 3.102 (2008); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Statements from doctors which are inconclusive as to the 
origin of a disease cannot be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service. Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993)..

The Board has considered the statements in the record 
asserting continuity of bilateral hearing loss and tinnitus 
from service, but must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
The Board acknowledges that the veteran is competent to 
provide evidence of his own experiences with hearing loss and 
tinnitus.  However, the facts that no reference to or 
diagnosis of hearing loss or tinnitus is demonstrated 
clinically for approximately 35 years after separation from 
service, in conjunction with his statements regarding 
recreational noise exposure as a trap shooter, and perhaps 
post service occupational noise exposure in the aircraft 
industry, weigh heavily against his claim that hearing 
problems have persisted since active duty.  Therefore, even 
conceding that the veteran was exposed to acoustic trauma in 
service, as contended, there is no clinical evidence in the 
years after service that reasonably establishes continuity of 
inservice symptomatology.

As such, the evidence does not support a finding of 
continuity of inservice symptomatology. See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability). See also 38 C.F.R. § 3.303(c) (2008).

The Board has also carefully considered the statements 
provided by the veteran and on his behalf that hearing loss 
and tinnitus manifested during active duty.  Nevertheless, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus to service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not competent to provide a medical opinion as to 
etiology or causation. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

In reaching the above conclusions, the Board has considered 
the applicability of affording the veteran the benefit of the 
doubt.  However, it is found that the evidence is not in 
relative equipoise, and that the preponderance of the 
evidence is against the claims. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
Therefore, service connection for bilateral hearing loss and 
tinnitus must be denied. See 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


